El Juez Pbesidente Sr. Quiñones,
emitió la opinión del tribunal.
Visto el presente recurso gubernativo interpuesto por el abogado Don Rodolfo Ramírez Yigo, á nombre de Don Ricardo Menéndez Monsegur contra nota denegatoria del Regis-trador de la Propiedad de Mayagüez á inscribir un certificado de venta de una finca rústica.
*192• Resultando: Que seguido expediente de apremio por el colector de rentas internas de Mayagüez contra Elena Rivera, y otros en cobro de contribuciones atrasadas, se embargó á los deudores un predio de 58 cuerdas de terreno, sitas en el barrio Legisamos, del término municipal de aquella ciudad, y que sacado á pública subasta se adjudicó á Don Ricardo Me-néndez como el mejor postor que se presentó en la subasta; y .que expedido á favor del comprador el correspondiente certi-ficado de compra por el colector de rentas y presentado que fué al Registro de la Propiedad de Mayagüez para su inscrip-ción, la denegó el registrador por los fundamentos que ex-presa la nota que se ve al pie de dicho documento, la que copiada literalmente dice así:
“No admitida la inscripción del precedente documento con vista de un escrito de nota .adicional, firmado por Don Ricardo Menéndez, en el que hace constar que la finca rematada se compone de dos frac-ciones de terreno. Una de 50 cuerdas y otra de 8, radicadas en el barrio de Río Cañas, de este término, las que describe, por los defectos de no haberse consignado en documento auténtico la aclaración hecha en el escrito de nota adicional; de no identificarse en manera alguna la finca.de 58 cuerdas, objeto del remate con las dos fracciones que se describen en dicho escrito; y por el de hallarse, las dos referidas fincas inscritas á favor de Da. Elena Rivera'y sus dos hijas Da. Lo-renza y Da. Elena Traval y Rivera, y haberse seguido el procedimiento de apremio contra Da. Elena Rivera y otros, sin que se exprese en el certificado de vénta el nombre de éstos, habiéndose tomado la corres-pondiente anotación preventiva por 120 días, desde esta fecha á los folios 7 y 13 vueltos, del tomo 64, del ayuntamiento de Mayagüez, fin-cas números 2298-y 2299, duplicado, anotaciones letras C., las que quedan sujetas al resultado de las anotaciones letras A. y B. de las mismas fincas. Habiéndose consignado además, el defecto subsanable de expresarse en el escrito de nota adicional, que las dos fracciones de que se dice se compone la finca rematada, radican en el barrio de Río Cañas, apareciendo, según el registro, en el de Legisamos. — Ma-yagüez, P. R., noviembre 16, de 1906. — José E. Benedicto, Registrador de la Propiedad.”
*193Resultando: que para subsanar el defecto consignado por el registrador en su nota y acreditar que las personas contra las que aparecía dirigido el expediente de apremio, bajo el título de Elena Eivera y otros, eran Doña Elena Eivera Yda. de Traval y sus bijas Doña Elena y Doña Lorenza Traval y Eivera, á cuyo favor aparecían inscritos los terrenos en el registro de la propiedad en dos fracciones, una de 50 cnerdas y la otra de 8, se presentó al registro copia de un acta notarial otorgada en Mayagüez ante el abogado y notario de la misma Don Eodolfo Eamírez Vigo, en 7 de diciembre de 1906, por la que Doña Elena Eivera Vda. de Traval así lo bacía constar para que se convirtiera en inscripción definitiva la anotación tomada del certificado de venta, á lo que se negó el registrador por los motivos que expresa la nota puesta al pie de dicbo certificado, la que copiada á la letra dice así:
“No admitida la conversión en inscripción definitiva de las ano-taciones tomadas, en virtud del precedente documento, la que se ba solicitado, presentando en esta oficina el anterior certificado de venta, y un acta notarial otorgada en siete del corriente mes, ante el No-tario Don Eodolfo Eamírez, por la que Da. Elena Eivera por sí y en representación de sus menores bijas Da. Lorenza Traval y Eivera y Da. Elena de los propios apellidos, bace algunas aclaraciones referen-tes al precedente certificado de venta, por los defectos de no estar la referida Da. Elena Eivera autorizada para aclarar ó enmendar un documento otorgado por un funcionario del Gobierno, ni para repre-sentar á sus menores hijas en el otorgamiento de un documento público que afecte al dominio de los bienes inmuebles de las mismas, sin la debida autorización judicial, habiéndose tomado la correspondiente anotación preventiva á los folios 8 y 14 vueltos, del tomo 64 de este ayuntamiento, fincas números 2298 y 2299 duplicados, anotaciones letras D, las que quedan sujetas al resultado de las anotaciones letras A, B y C, de las mismas fincas. — Mayagüez doce de diciembre de 1906. — José E. Benedicto, Eegistrador de la Propiedad.”
Resultando: que contra esta nota ba interpuesto Don Ei-earclo Menéndez Monsegur, por conducto de su abogado Don Eodolfo Eamírez Vigo, el presente recurso- gubernativo para *194que se revoque dicha nota y se ordene al registrador que teniendo por subsanados con el acta notarial de 7 de diciembre de 1906 otorgada por Doña Elena Rivera, los defectos que hizo constar en la nota de 16 de noviembre último y que moti-varon la anotación de suspensión, proceda á inscribir á nom-bre de Don Ricardo Menéndez las dos fracciones de te-rreno, una de 50 cuerdas y la otra de 8, que aparecen á favor de Doña Elena Rivera y sus hijas Elena y Lorenza Traval y Rivera, toda vez que resulta debidamente identi-ficado que la finca que en 27 de julio de 1906 compró Don Ricardo Menéndez al Tesoro de Puerto Rico para el pago de las contribuciones adeudadas por Elena Rivera y otros, es la misma y se compone de las indicadas dos fracciones de te-rreno.
Resultando: Que en este estado se presentó ante esta Corte Suprema Don José Antonio Fernández, diciéndose apo-derado de la Sociedad Pérez Hermanos, sin acreditarlo de nin-guna man'era, para que se desestimara el recurso interpuesto por Don Ricardo Menéndez, por no pertenecer á éste los te-rrenos de que se trata y sí á sus representados Pérez Her-manos.
Aceptando los fundamentos de la resolución impugnada.
Se confirma la nota puesta por el Registrador de la Pro-piedad de Mayagüez á la vuelta del certificado de venta ex-pedido á favor de Don Ricardo Menéndez y por la que se declara no haber lugar á convertir en inscripción definitiva la anotación preventiva tomada á favor de dicho Sr. Menén-dez; y devuélvanse los documentos presentados al registra-dor de Mayagüez, con copia de la presente resolución, para su■ conocimiento y demás efectos; y en cuanto al escrito pre-sentado en este recurso por Don José Antonio Fernández, no há lugar á proveer, y devuelvánsele á éste sus documentos.

Confirmada.

Jueces concurrentes: Sres. Hernández, Figueras, Mac-Leary y Wolf.